Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered June 23, 2022 for the patent application 17/075,214.   


Status of Claims

Claims 1, 2, 4, 6 - 9 and 11 - 15 are pending in the application.
Claims 1, 4, 9 and 11 are currently amended in the application.
Claims 14 and 15 are added in the application.
Claims 3, 5 and 10 are cancelled in the application without prejudice or disclaimer.


Response to Arguments

Applicant’s arguments filed June 23, 2022  with respect to claims 1, 2, 4, 6 - 9 and 11 - 15 have been fully considered but are moot in view of the new ground(s) of rejections. 

A review of the claims and updated search necessitated the rejections below. 


Claim Objections

Claims 2, 4, 6 – 8 and 11 – 13 are objected to because of the following informalities.  Claims 2, 4, 6 – 8 and 11 – 13 are in an improper claim format.  A claim to be in the proper dependent claim format should begin with “The”, after the independent claim begins with “A” or "An".  Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 2, 4, 6 - 9 and 11 - 15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1, 2, 4, 6 - 9 and 11 - 15 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to computer readable claim 9. 

Claim 1 recites the limitations of:

( A ) receiving from a data source, a table comprising a first electronic document including a first error, and a second electronic document including a second error;
( B ) generating a non-table visualization depicting, the first electronic document and the first error, and the second electronic document and the second error; 
( C ) receiving an input to the non-table visualization; 
( D ) in response to the input, determining a first error classification for the first error and a second error classification for the second error;
( E ) storing the first error classification and the second error classification in a non-transitory computer readable storage medium; 
( F ) based upon the first error classification, creating a first group sharing a first common error class and including the first electronic document and a first plurality of other electronic documents;
( G ) based upon the second error classification, creating a second group sharing a second common error class and including the second electronic document and a second plurality of other electronic documents; 
( H ) provide an output showing in the non-table visualization, the first error classification and the first group, and the second  error classification and the second group;
( I ) a processing engine receiving a selection of the first group in the non-table visualization;
( J ) the processing engine determining a suggestion for an error correction solution of the first group by executing a supervised learning model trained with historical error correction data; and
( K ) the processing engine communicating the suggestion for the error correction solution to a user.

These limitations without the bolded limitations above, cover performance of the abstract idea, namely a Mental Process.

More specifically, these limitations cover performance of the limitations as Mental Process, concepts that can be performed in the human mind including an observation, evaluation, judgment, and opinion.  

Claim 9 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the data source or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claim 9.

With regard to the limitation “non-table visualization”  this is just automating a manual process, therefore, just “apply it”.

Therefore, the above-mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  

Furthermore, the “receiving” and “storing” steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.  (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( A ) above in Applicant’s specification para [0025], which discloses “In the specific example relating to the SAP Document Compliance (DC) solution, documents from the data source can include Enterprise Resource Planning (ERP) billing invoices / Accounts Receivable (AR) invoices. According to the exemplary scenario, a SAP DC solution may create a specific electronic document (e.g., einvoice) for each billing or Accounts Receivables (AR) invoice which needs to be transformed for ultimate submission to  a national tax authority (e.g., the taxation branch of South Korea).“.  

Also, claim 1, limitation ( B ), ( C ) and ( H ) above in Applicant’s specification para [0043], which discloses “At 204, the table is stored in a non-transitory computer readable storage medium. At 206, a non-table visualization is generated depicting the first electronic document and the first error, and the second electronic document and the second error.“.  

Also, claim 1, limitation ( E ) above in Applicant’s specification para [0099], which discloses “Thus Figure 12 illustrates hardware of a special purpose computing machine     configured to implement document handling according to an embodiment. In particular, computer system 1201 comprises a processor 1202 that is in electronic communication with a non-transitory computer-readable storage medium comprising a database 1203. This computer-readable storage medium has stored thereon code 1205 corresponding to an engine. Code 1204 corresponds to an error classification. Code may be configured to reference data stored in a database of a non-transitory computer-readable storage medium, for example as may be present locally or in a remote database server. Software servers together may form a cluster or logical network of computer systems programmed with software programs that communicate with each other and work together in order to process requests.“. 

Also, claim 1, limitation ( I ) – ( K ) above in Applicant’s specification paras  [0023], [0041], which discloses “Accordingly, the processing engine is configured to receive the input from the data source, and to construct a visualization 118 therefrom. As described in detail below, this visualization may comprise other than a table, for example a flow diagram depicting the documents within a process involving their creation and handling.”.  

Also, claim 1, limitation ( J ) above in Applicant’s specification para [0006], which discloses “Specific embodiments of electronic document handling systems may also go further, providing suggestions of solutions for error correction. Such intelligent commendation can be based upon supervised learning models trained with data corpuses reflecting prior correction efforts, and/or rules governing compliance with internal guidelines and/or legal requirements.“.  Similar arguments apply to claim 9.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, claims 1 and 9 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1 and 9 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  
Dependent Claims

Dependent claims 2, 4, 6 - 9 and 11 - 15  are also rejected under 35 U.S.C. 101.  Dependent claims 2, 4, 6 - 8 and 11 - 15 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1 and 9 thus abstract idea correspond to mental processes as presented above.  Claims 2, 4, 6 - 8 and 11 - 15 clearly further define the abstract idea as stated above and claims 4, 5 and 11 further define extra-solution activities such as a model comprises a theme and a keyword and receiving an acceptance of the solution. Also, wherein the error classification reflects an external error originating from a requirement of other than the data source. Furthermore, dependent claims 2, 4, 6 - 8 and 11 - 15 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1, 2, 4, 6 - 9 and 11 - 15 are not seen to be statutory.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696